Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the request for continued examination filed on 09/02/2022.
	Currently, claims 1, 3-6, 13, 17-21 and 24-29 are pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.
 
Claim Objections
Claims 1, 13 and 21 (as well as depending claims 3-6, 17-20 and 24-29 by dependence thereon) are objected to because of the following informalities:  In each of these claims the “a first metal material clause” needs the phrase “the opening” to be “the first opening” for consistency and antecedent basis.  This is for instance in claim 1 on line 8, claim 13 on line 8, and claim 21 on line 8 respectively.  Although this may technically be a situation where antecedent basis is lacking the office will forego a rejection under 35 U.S.C 112 (b) for now as this appears to just be a formality with the drafting.  

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 (along with claims 24-29 by dependence thereon) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the semiconductor body" in line 6.  There is insufficient antecedent basis for this limitation in the claim.   The office notes this either needs to be introduced properly as in the other independent claims or else reference should be made to the semiconductor heterostructure if there is sufficient written description to do so.  For now the office will treat this as an attempt to refer back to the semiconductor heterostructure.  


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 28 recites the limitation "the contact region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.   The office notes this either needs to be introduced properly at some point in the claim.  For now the office will treat this as an attempt to introduce this part.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 6, 13, 18, 20, 21, 24-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatani (US 2013/0260517 published 10/03/2013) in view of Naotaka et al. (“Naotaka” JP 2011238805 published 11/24/2011) and with the Wikipedia article on Electrical resistivity and Conductivity (“Electrical resistivity and conductivity” see attached article having a table and which was and is available at http://web.archive.org/web/20181018221401/https:// en.wikipedia.org/wiki/Electrical resistivity and conductivity as of 10/18/2018) as supporting evidence.  
As to claim 1, Komatani shows a high electron mobility transistor (see Fig. 1, rotated 46 degrees to the right in orientation, although other figures have other embodiments that can be used in the alternate), comprising: 
a semiconductor body (see 14/16/18; [0028]) including a semiconductor heterostructure (see 14 being heterostructure with 16 although in the alternate 16’s heterostructure with 18 can be designated for this part; [0030]); 
a source region (see source region that includes the whole of the part of the device acting as a source region but which also includes inside of that overall region part 22 of source metal; [0030]) in contact with the semiconductor body; 
a first dielectric layer (see dielectric 20; [0030]) in contact with the source region and on the semiconductor body and including a first opening (see opening in 20 for part 26); 
a conductive gate region (see the region around 26) including: 
a first metal material (see 26a as first metal material of Ni; [0030]) on in contact with the first dielectric layer, the first metal material being positioned in the opening and in contact with the semiconductor body in the first opening (note this touches the 14/16/18 structure in the first opening in 20), 
wherein the first metal material and the semiconductor body are a Schottky junction (note this is a Schottky, or metal on semiconductor, junction device with no gate insulator in the way as 26a touches the underlying semiconductor materials directly); 
and
a third metal material (see metal 26b of Au; [0030]) and having a resistivity lower than a resistivity of the first metal material (see below discussion regarding the relative resistivities); and 
a second dielectric layer (see second dielectric layer 30; [0030]) in contact with the first dielectric layer directly above the source region (note this layer 30 directly contacts 20 directly above 22 and the region around 22 that is the source region overall, even when the device is turned 46 degrees to the right) and in contact with a top surface of the first metal material such that a portion of the first metal material is between the first dielectric layer and the second dielectric layer (note that 30 is in contact with a top surface of the first metal over on its left side surface, in normal orientation, which becomes “a top surface” when the device is turned 46 degrees to the right as in this grounds of rejection), 
wherein the second dielectric layer has a second opening above the first metal material (note the opening in 30 in which 26 resides, and note this is above the material 26a even when the device is turned by 46 degrees as noted above).  
The office notes regarding the resistivity that Ni as 26a appears to have a resistivity of 6.99×10−8 while Au for 26b appears to have a resistivity of 2.65×10−8 which is lower (see the attached Wikipedia article setting forth generic resistivity values for common metals).  


However, Komatani fails to show the device including a barrier region of a second metal material on the first metal material above the first opening, such that the third metal material is on that second metal material, wherein the second metal material is positioned in the second opening and contacts the first metal material through the second opening (or in other words there is no barrier metal between 26a’s top surface and 26b’s bottom surface in the opening of 30 where 26 is located).  

Naotaka shows making a barrier metal material for a gate structure between upper and lower parts thereof (see formation of part 22 as barrier metal nitride of titanium nitride in [0040]; Fig. 7A).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have used the titanium nitride material as taught by Naotaka to have made a barrier material between parts 26a/b in Komatani with the motivation of providing a barrier function between the parts to prevent diffusion/migration of the two materials into each other (see the layer in Naotaka being a barrier layer to stop diffusion/migration of the materials in the top of the gate to the lower part of the gate and vice versa).    

The office notes that the barrier material here brought in between the layers 26a/b will here be a barrier region of a second metal material (the titanium nitride brought in from the secondary reference) on the first metal material above the first opening (note this will be on 26a above the first opening), such that the third metal material is on that second metal material (note 26b will be on this newly brought in barrier metal material), wherein the second metal material is positioned in the second opening and contacts the first metal material through the second opening (note that this second metal material of barrier metal material will be positioned in the second opening noted above and will contact the first metal material through the second opening noted above as well).  


As to claim 4, Komatani, as modified by Naotaka above, shows the device above wherein the barrier region is configured to prevent diffusion of the third metal material (note the diffusion metal nitride material is brought in between 26a/b so as to prevent diffusion therebetween). 

As to claim 6, Komatani, as modified by Naotaka above, shows a device wherein the semiconductor heterostructure includes a surface layer of aluminum gallium nitride (see AlGaN 16 having a surface and being on the surface of 14; [0030]), and an inner layer of gallium nitride (see inner layer of 14 closer to lower down parts of the device being GaN; [0030]).

As to claim 13, Komatani shows a high electron mobility transistor (see same device as noted above in the same orientation as noted above for claim 1), comprising: 
a semiconductor body including a semiconductor heterostructure (see the body 14/16/18 above and here the office will just designate the whole thing as the heterostructure); 
and a source region in contact with the semiconductor heterostructure (note the same source region as for claim 1 above is in contact with the heterostructure just noted above); 
a first dielectric layer in contact with the source region and the semiconductor body and including a first opening (note the first dielectric layer 20 noted above in contact with the source region discussed above and the semiconductor body discussed above and the first opening discussed above); and 
a conductive gate region (note the gate region discussed above) including: 
a first metal material in contact with the first dielectric layer, the first metal material being positioned in the first opening and in contact with the semiconductor body in the first opening (see a first metal material being the 26a discussed above in contact with 20 and being positioned in the first opening in 20 and in contact with the semiconductor body noted above in the first opening), 
wherein the first metal material and the semiconductor body are a Schottky junction (note this is a Schottky metal-semiconductor junction that has no gate insulator in the way); 
a top region of a third metal material on underlying parts and having a resistivity lower than a resistivity of the first metal material (see the above discussion for the resistivities), 
and a second dielectric layer (see layer 30 discussed above) in contact with the first dielectric layer directly above the source region (note 30 touches 20 directly above the overall source region even in the 46 degree off to the right orientation) and in contact with a top surface of the first metal material (note that 30 touches the left hand side surface in normal orientation which becomes a top surface in the 46 degrees to the right adjusted orientation noted above) such that a portion of the first metal material is between the first dielectric layer and the second dielectric layer (note part of 26a is between 20 and 30),
wherein the second dielectric layer has a second opening above the first metal material (note the second opening discussed above for claim 1 which is formed in layer 30 and is above 26a).  


However, Komatani fails to show the device including a barrier region of a second metal material on the first metal material above the first opening, with the top region of a third metal material on the barrier region, the barrier region being positioned between the first metal material and the top region, wherein the second metal material is positioned in the second opening and contacts the first metal material through the second opening.  

Naotaka shows making a barrier metal material for a gate structure between upper and lower parts thereof (see formation of part 22 as barrier metal nitride of titanium nitride in [0040]; Fig. 7A).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have used the titanium nitride material as taught by Naotaka to have made a barrier material between parts 26a/b in Komatani with the motivation of providing a barrier function between the parts to prevent diffusion/migration of the two materials into each other (see the layer in Naotaka being a barrier layer to stop diffusion/migration of the materials in the top of the gate to the lower part of the gate and vice versa).    

The office notes that with a titanium nitride barrier material brought in between 26a/b parts then Komatani as modified by Naotaka above shows the device being one with the barrier region of a second metal material (brought in from Naotaka above) on the first metal material 26a above the first opening (note this will be above the opening in 20 designated as the first opening above), with the top region of a third metal material on the barrier region (note the region of 26b will be on the newly brought in barrier material and its region from Naotaka), the barrier region being positioned between the first metal material and the top region (note the barrier region of the barrier material brought in from Naotaka is brought in between 26b and 26a), wherein the second metal material is positioned in the second opening and contacts the first metal material through the second opening (see the second metal material of the barrier material from Naotaka will be in the second opening in 30 and contacting 26a through the second opening in 30).  


As to claims 18 and 20, see the grounds of rejection for claims 4 and 6 above but depending from claim 13’s grounds of rejection above.  


As to claim 21, Komatani shows a high electron mobility transistor (see the device noted above for claim 1 in the orientation noted above), comprising: 
a semiconductor heterostructure (see the heterostructure made by 14/16/18 noted above); 
a source metal in contact (see source metal 22 on 18; [0030]) with the semiconductor heterostructure;
a drain metal in contact (see drain metal 24 on 18; [0030]) with the semiconductor heterostructure; 
a first dielectric layer in contact with the source metal (note 20 discussed above in contact with 22), the drain metal (see 20 in contact with 24), and the semiconductor body and having a first opening (see 20 in contact with 18 and having the first opening discussed above);  
a gate region (see gate region discussed above) including:  
a first metal (see first metal discussed above as 26a) in contact with the first dielectric layer (note 26a touching 20) and being positioned in the first opening and in contact with the semiconductor heterostructure in the first opening (note 26a positioned in the first opening of 20 and in contact with 18), the first metal and the semiconductor heterostructure including a Schottky junction (note this is a Schottky junction as a metal semiconductor junction without gate insulator therebetween); 
and 
a third metal on the underlying layers and having a resistivity lower than a resistivity of the first metal (note the layer 26b and see the above discussion for claim 1 regarding the resistivities); and 
a second dielectric layer (see layer 30 noted above) in contact with the first dielectric layer directly above the source region (see layer 30 touching 20 directly above the overall source region noted above) and in contact with a top surface of the first metal such that a portion of the first metal is between the first dielectric layer and the second dielectric layer (see 30 being in contact with the left hand side of 26a in normal orientation which is a top surface in the orientation 46 degrees to the right, and note that part of 26a is between 20 and 30), 
wherein the second dielectric layer has a second opening above the first metal and exposing the first metal (see layer 30 having an opening with 26b and the upper portion of 26a therein and that is above 26a and exposing 26a to 20 therebelow).  


However, Komatani fails to show a barrier region of a second metal on the first metal above the first opening, the third metal on the second metal, and wherein the second metal is positioned in the second opening and contacts the first metal through the second opening.   

Naotaka shows making a barrier metal material for a gate structure between upper and lower parts thereof (see formation of part 22 as barrier metal nitride of titanium nitride in [0040]; Fig. 7A).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have used the titanium nitride material as taught by Naotaka to have made a barrier material between parts 26a/b in Komatani with the motivation of providing a barrier function between the parts to prevent diffusion/migration of the two materials into each other (see the layer in Naotaka being a barrier layer to stop diffusion/migration of the materials in the top of the gate to the lower part of the gate and vice versa).    

The office notes that with a titanium nitride barrier material brought in between 26a/b parts then Komatani as modified by Naotaka above shows a device with a barrier region of a second metal on the first metal above the first opening (note the newly brought in barrier material will be on the first metal 26a above the first opening in 20), the third metal on the second metal, and wherein the second metal is positioned in the second opening and contacts the first metal through the second opening (note the 26b will be on the newly brought in barrier material and 26b will be positioned in the second opening in 30 and the newly brought in barrier material will contact the 26a through the second opening in 30).  


As to claim 24, Komatani as modified by Naotaka above, shows the device wherein the second metal separates the first metal from the third metal (see the part that is the barrier material brought in from Naotaka separating 26a from 26b in the combination above).  

As to claim 25, Komatani as modified by Naotaka above, wherein a portion of the first metal is on a top surface of the first dielectric layer outside the first opening (see a portion of the metal 26a up on the top of 20 outside the opening in 20).  

As to claim 26, Komatani as modified by Naotaka above, wherein the first metal is nickel (see 26a being Ni above).  

As to claim 28, Komatani as modified by Naotaka above shows the device above wherein the second metal is configured to prevent diffusion of the third metal through a contact region (note that the second metal is configured underneath the 26b part in the combination above such that it would prevent diffusion downwards into a contact region therebelow).  


Claim(s) 3, 5, 17, 19, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatani (US 2013/0260517 published 10/03/2013) in view of Naotaka et al. (“Naotaka” JP 2011238805 published 11/24/2011) and further in view of Ando et al. (“Ando” US 2005/0151255 published 07/14/2005) and with the Wikipedia article on Electrical resistivity and Conductivity (“Electrical resistivity and conductivity” see attached article having a table and which was and is available at http://web.archive.org/web/20181018221401/https:// en.wikipedia.org/wiki/Electrical resistivity and conductivity as of 10/18/2018) as supporting evidence as well as the Wikipedia article on Work Function (“Work Function” see attached article having table and which was available at http://web.archive.org /web/20180701000000*/https://en.wikipedia.org/wiki/Work_function as of 09/23/2018).  
As to claim 3, Komatani, as modified by Naotaka above shows the device related above, but fails to show it being a device wherein the third metal material has a work function lower than a work function of the first metal material (Au does not necessarily seem to always have a lower work function than Ni according to the best references the office can find).  

Ando shows using Al for an upper gate material layer (see layer 173 being made of Al as a replacement for gold in [0066]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have used the Al material for the upper gate material in Komatani as modified by Naotaka above, with the motivation of using a typical replacement material for the upper gate material (note Ando specifying that Al is a typical replacement material for Au; [0066]).  

With the upper gate material 26b in Komatani, as modified by Naotaka and Ando above, being now made of Al material the office note that the values of Al as work function appear to be significantly lower than those for Ni (see the Wikipedia article on work functions for common metals in the table showing Al at around 4.06-4.26 and Ni at 5.04-5.35).  

As to claim 5, Komatani, as modified by Naotaka and Ando above, show the device wherein the first and third metal materials are nickel and aluminum (see 26a as Ni and the modified 26b being Al when Ando is brought into the combination above), respectively; and the second metal material is a metal alloy containing nitrogen (note the titanium nitride above in the barrier metal material discussed above).  


As to claims 17, 19, 27 and 29 see the grounds of rejection for claims 3 and 5 here duplicated but depending from claim 13 and 21’s grounds of rejection above.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 09/02/2022, with respect to the previous objections/rejections have been fully considered and are persuasive.  The previous objections and/or rejections of the claims have been withdrawn.  However, upon consideration the newly made grounds of rejection above must be made.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891